Exhibit 10.1

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of August 25, 2015, is entered into by and among
the Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”, and
together with Parent and Callaway Sales, collectively, “U.S. Borrowers”),
CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian Borrower”), CALLAWAY
GOLF EUROPE LTD., a company organized under the laws of England (registered
number 02756321) (“U.K. Borrower” and together with the U.S. Borrowers and the
Canadian Borrower, collectively, “Borrowers”), and the other Obligors party
hereto.

RECITALS

A. Borrowers, the other Obligors party thereto, Agent, and the financial
institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Second
Amended and Restated Loan and Security Agreement dated as of December 22, 2011
(as amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

B. Obligors have requested that Agent and the Required Lenders amend the Loan
Agreement, which Agent and the Required Lenders are willing to do pursuant to
the terms and conditions set forth herein.

C. Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) The following definitions are hereby added to Section 1.1 of the Loan
Agreement in their proper alphabetical order:

Fifth Amendment: means that certain Fifth Amendment to Second Amended and
Restated Loan and Security, dated as of the Fifth Amendment Effective Date, by
and among Agent, the Borrowers, the other Obligors party thereto and the
financial institutions party thereto.



--------------------------------------------------------------------------------

Fifth Amendment Effective Date: means August 25, 2015.

Fifth Amendment Transaction Expenses: means the transaction expenses incurred by
the Obligors in connection with the Fifth Amendment, the Incentive Payment and
the conversion of the Convertible Debt into common stock of Parent during the
period beginning with the Fifth Amendment Effective Date and ending December 31,
2015 in an aggregate amount not to exceed $2,500,000.

Fixed Charges: the sum of cash interest expense, principal payments made on
Borrowed Money, and Distributions made (other than Distributions made to
Obligors to the extent permitted hereunder). For the avoidance of doubt, Fixed
Charges shall not include the Incentive Payment.

Incentive Payment: means the payment in cash by Parent of no more than $400,000
in the aggregate to the holders of the Convertible Debt no later than 15 days
after the Fifth Amendment Effective Date in connection with the conversion by
such holders of their holdings of the Convertible Debt into common stock of
Parent.

Redemption Payment: means the prepayment in cash by Parent of no more than
$20,000,000 in the aggregate of the Convertible Debt no later than December 31,
2015 in connection with the redemption of the Convertible Debt by any holders of
the Convertible Debt in accordance with the terms thereof and subject to the
terms hereof.

(b) The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety as follows:

EBITDA: determined on a consolidated basis for Parent and Subsidiaries, net
income, calculated before interest expense, non-cash stock compensation expense,
provision for income taxes, depreciation and amortization expense, other
non-cash expenses (except to the extent representing a reserve or accrual for
cash expenses in another period) of Borrower Agent and its subsidiaries
(including, without limitation, non-cash amounts related to any downsizing,
restructuring or partial close of any operations of Borrower Agent or any of its
subsidiaries), gains or losses arising from the sale of capital assets, gains
arising from the write-up of assets, any extraordinary gains, any gains on
account of a transaction which results in Parent receiving Top Golf Proceeds,
and any Fifth Amendment Transaction Expenses (in each case, to the extent
included in determining net income).

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the most recent twelve calendar months, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid (which amount may not be less
than zero), to (b) Fixed Charges; provided, however, that (i) solely for the
purposes of calculating the Fixed Charge Coverage Ratio under Section 10.3.1,
Fixed Charges shall not include any Excluded Stock Repurchases, and (ii) Fixed
Charges shall not include any Redemption Payment.

(c) Section 10.2.10 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

2



--------------------------------------------------------------------------------

“10.2.10. Restrictions on Payment of Certain Debt. Make any (a) payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Debt which is subordinated to the
Obligations, except regularly scheduled payments of principal, interest and
fees, but only to the extent permitted under any subordination agreement
relating to such Debt (and a Senior Officer of Borrower Agent shall certify to
Agent, not less than five Business Days prior to the date of payment, that all
conditions under such agreement have been satisfied); (b) any voluntary payments
with respect to any Borrowed Money (other than the Obligations and any
intercompany obligations) prior to its due date; provided, however, that the
restriction set forth in clause (b) shall not apply to (i) any payment if
either: (A) (1) on a pro forma basis after giving effect to such payment, Net
Excess Availability has been greater than an amount equal to 15% of the Maximum
Facility Amount at all times during the thirty (30) day period immediately prior
to the making of such payment, (2) Net Excess Availability is greater than an
amount equal to 15% of the Maximum Facility Amount after giving effect to such
payment, and (3) the Fixed Charge Coverage Ratio, on a pro forma basis after
giving effect to such payment (calculated on a trailing twelve month basis
recomputed for the most recent month for which financial statements have been
delivered) is not less than 1.0 to 1.0; or (B) (1) average daily Net Excess
Availability, on a pro forma basis after giving effect to such payment, has been
greater than an amount equal to 20% of the Maximum Facility Amount for the
ninety (90) day period immediately prior to the making of such payment, and
(2) Net Excess Availability is greater than an amount equal to 20% of the
Maximum Facility Amount after giving effect to such payment, or (ii) the making
of the Incentive Payment in accordance with the definition thereof.”

2. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment, executed by Agent, each
Obligor and the Required Lenders in a sufficient number of counterparts for
distribution to all parties.

(b) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(c) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(d) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3. Representations and Warranties. Each Obligor represents and warrants as
follows:

(a) Authority. Each Obligor has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Obligor of this Amendment have
been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

 

3



--------------------------------------------------------------------------------

(b) Enforceability. This Amendment has been duly executed and delivered by each
Obligor. This Amendment and each Loan Document to which any Obligor is a party
(as amended or modified hereby) is a legal, valid and binding obligation of such
Obligor, enforceable against such Obligor in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which any Obligor is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each Obligor, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Obligor.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

6. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Obligors to Agent and the Lenders.

 

4



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

7. Ratification. Each Obligor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof. Subject to and without
limiting the foregoing, all security interests, pledges, assignments and other
Liens and Guarantees previously granted by any Obligor pursuant to the Loan
Documents are hereby reaffirmed, ratified, renewed and continued, and all such
security interests, pledges, assignments and other Liens and Guarantees shall
remain in full force and effect as security for the Obligations on and after the
date hereof.

8. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.

9. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS:

CALLAWAY GOLF COMPANY,

a Delaware corporation

By:  

/s/ Oliver G. Brewer III

Name:   Oliver G. Brewer III Title:   President and Chief Executive Officer

CALLAWAY GOLF SALES COMPANY,

a California corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF BALL OPERATIONS, INC.,

a Delaware corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF CANADA LTD.,

a Canada corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF EUROPE LTD.,

a company organized under the laws of England and Wales

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director



--------------------------------------------------------------------------------

CALLAWAY GOLF INTERACTIVE, INC.

a Texas corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF INTERNATIONAL SALES COMPANY,

a California corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF EUROPEAN HOLDING COMPANY LIMITED,

a company limited by shares incorporated under the laws of England and Wales

By:  

/s/ Brian P. Lynch

Name:   Brian P. Lynch Title:   Secretary



--------------------------------------------------------------------------------

AGENT AND LENDERS BANK OF AMERICA, N.A., as Agent and as a U.S. Lender By:  

/s/ Stephen King

Name:   Stephen King Title:   Senior Vice President BANK OF AMERICA, N.A.
(acting through its Canada branch), as a Canadian Lender By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President BANK OF AMERICA, N.A. (acting
through its London branch), as a U.K. Lender By:  

/s/ Stephen King

Name:   Stephen King Title:   Senior Vice President



--------------------------------------------------------------------------------

MUFG UNION BANK N.A., as a U.S. Lender and a U.K. Lender By:  

/s/ Todd Eggertsen

Name:   Todd Eggertsen Title:   Director By:  

 

Name:   Title:  

UNION BANK, CANADA BRANCH,

as a Canadian Lender

By:  

/s/ Anne Collins

Name:   Anne Collins Title:   Director By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a U.S. Lender By:  

/s/ Rina Shinoda

Name:   Rina Shinoda Title:   Vice President WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Canadian Lender By:  

/s/ Domenic Cosentino

Name:   Domenic Cosentino Title:   Vice President WELLS FARGO BANK, N.A. (London
Branch), as a U.K. Lender By:  

/s/ N.B. Hoga

Name:   N.B. Hoga Title:   Authorized Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Lender, a Canadian Lender and a U.K. Lender By:  

/s/ Leena Stover

Name:   Leena Stover Title:   Vice President